Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 depends from claim 7, which states that “a remaining number of the set of load operations, indicated by the count value, is less than a threshold number”. Claim 10 further limits the threshold number to be zero. It is unclear how a remaining number of the set of load operations could be negative (less than a threshold number of zero).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
	The following is an explanation of the interpretation of the structures from applicant’s specification that correspond to the claimed means plus function limitations:
	“means for decoding” corresponds to instruction decoder 10 (see fig. 1, pg. 11 lines 13-19)
	“means for generating a set of load operations” corresponds to instruction decoder 10 (see fig. 1, pg. 11 lines 13-19)
	“means for maintaining a data item” corresponds to control circuitry (pg. 11 lines 20-22)
	“means for executing” corresponds to execution circuitry 22 (see fig. 1, pg. 11 line 23)
	“means for controlling” corresponds to control circuitry (pg. 11 lines 24-29)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger et al., US Patent Application Publication 2012/0060015 (hereinafter Eichenberger) in view of Ould-Ahmed-Vall, US Patent Application Publication 2014/0189322 (hereinafter Ould-Ahmed-Vall).
	Regarding claim 1, Eichenberger teaches:
Circuitry comprising: an instruction decoder (see e.g. para. [0027], [0054]) to decode a gather load instruction having a vector operand comprising a plurality of vector entries, in which each vector entry defines, at least in part, a respective address from which data is to be loaded (see e.g. para. [0045-6]); the circuitry being configured to generate a set of load operations relating to respective individual addresses in dependence upon the vector operand, each of the set of load operations having a respective identifier which is unique with respect to other load operations in the set (see e.g. para. [0045-47]), control circuitry to maintain a data item for the gather load instruction, the data item including a count value representing a number of load operations in the set of load operations awaiting issue for execution (see e.g. para. [0052], a counter tracks a number of load instructions to execute to load vector elements, thereby representing load operations awaiting execution); and execution circuitry to execute the set of load operations (see e.g. fig. 1, load/store unit); the control circuitry being configured, in response to a detection from the count value of the data item associated with a given gather load instruction that the set of load operations 
Ould-Ahmed-Vall teaches determining by counting a set of load operations for a gather instruction as an instruction is decoded in order to generate them for execution (see e.g. fig. 2, para. [0039-42]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Eichenberger and Ould-Ahmed-Vall such that the instruction decoder is configured to generate the set of load operations. This would have provided a way of analyzing the number of load operations early in the pipeline to better determine how or whether to execute the gather instruction such as discussed by Ould-Ahmed-Vall (see e.g. para. [0045]).
Regarding claim 2, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 1, comprising: an instruction queue to store data defining decoded instructions awaiting execution (see e.g. Eichenberger fig. 1 issue queue); and issue circuitry configured to initiate transfer of the consumer instruction to the execution circuitry; the control circuitry comprising wake-up circuitry to initiate issue 
Regarding claim 3, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 1, comprising arbitration circuitry to select a next load operation to be issued for execution (see e.g. Eichenberger para. [0028]). 
Regarding claim 4, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 3, in which the control circuitry is configured to update the count value to indicate a lower number of load operations in response to selection, by the arbitration circuitry, of one or more of the load operations (see e.g. Eichenberger para. [0052], as the counter gets closer to the full value, it indicates there are fewer load operations awaiting execution). 
Regarding claim 5, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 4, in which the control circuitry is configured to update the count to indicate a higher number of load operations in response to failure of one or more load operations to complete execution (see e.g. Eichenberger para. [0052], if a load fails it will not increment the counter thereby indicating a higher number of loads are still awaiting execution). 
	Regarding claim 6, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:

Regarding claim 7, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 6, in which the predetermined stage comprises (i) a remaining number of the set of load operations, indicated by the count value, is less than a threshold number; and (ii) selection, by the arbitration circuitry in the current arbitration cycle, of all of the remaining number of the set of load operations (see e.g. Eichenberger para. [0052], if one load is remaining, its selection represents all of the remaining number of load operations). 
Regarding claim 9, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 7, in which: the execution circuitry is configured to perform a number, n, of load operations in parallel; and the threshold number is less than or equal to n (see e.g. Ould-Ahmed-Vall para. [0045], the threshold is lower than the number of operations performed by the gather). 
Regarding claim 10, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 7, in which the threshold number is zero (see e.g. Eichenberger para. [0052], the maximum value can be considered a “zero” value in that there are zero loads remaining). 

Circuitry according to claim 1, in which each load operation for a given gather load instruction has an associated destination identifier defining a destination register common to the set of load operations for the given gather load instruction (see e.g. Eichenberger para. [0022], common destination register). 
Regarding claim 13, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 11, in which: the gather load instruction defines a target vector register having a plurality of entries to store data loaded in response to the gather load instruction; the identifier for each load operation of the set of load operations generated for a gather load instruction indicates an entry in the target vector register; and the execution circuitry is configured to transfer data loaded to the destination register in response to a given load operation to the respective entry in the target vector register defined by the identifier for the given load operation  (see e.g. Eichenberger para. [0022]). 
Regarding claim 14, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 1, in which the gather load instruction has a scalar operand, in which the respective addresses from which data is to be loaded are defined by one of: a base address defined by the scalar operand, modified by respective entries of the vector operand; or a set of base addresses defined by the respective entries of 
Regarding claim 15, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 1, in which the data item for a gather load instruction comprises one or more selected from the list consisting of: an identifier of the gather load instruction which is unique with respect to other instructions decoded by the instruction decoder; a data item validity indicator; and an identifier common to the set of load operations for that gather load instruction (see e.g. Eichenberger para. [0021-2]). 
Regarding claim 16, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 1, in which the circuitry comprises an out-of-order processor configured to execute instructions of program code in an execution order independent of an instruction order within the program code (see e.g. Eichenberger para. [0028]).
Claim 17 is rejected for reasons corresponding to those given above for claim 1.
Claim 18 is rejected for reasons corresponding to those given above for claim 1.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger in view of Ould-Ahmed-Vall, further in view of Khartikov et al., US Patent Application Publication 2015/0277916 (hereinafter Khartikov).

Circuitry according to claim 7.
Eichenberger in view of Ould-Ahmed-Vall fails to explicitly teach in which the control circuitry is configured to cancel execution of the consumer instruction before completion of execution in response to failure of one or more of the set of load operations to complete execution. 
Khartikov teaches cancelling an instruction that is a consumer of a load if the load fails (see e.g. para. [0121]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Eichenberger, Ould-Ahmed-Vall, and Khartikov such that the control circuitry is configured to cancel execution of the consumer instruction before completion of execution in response to failure of one or more of the set of load operations to complete execution. This would have prevented an instruction stalling the pipeline while waiting for data that did not successfully load.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger in view of Ould-Ahmed-Vall, further in view of Thakker et al., US Patent Application Publication 2020/0004550 (hereinafter Thakker).
Regarding claim 12, Eichenberger in view of Ould-Ahmed-Vall teaches or suggests:
Circuitry according to claim 11.

Thakker teaches tracking load instructions to determine whether a load identifier matches an existing data item, and controlling execution based on the determination (see e.g. para. [0023]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Eichenberger, Ould-Ahmed-Vall, and Thakker such that the control circuitry is configured: to maintain a data item for each currently pending gather load instruction including the destination identifier; to detect whether the destination identifier for a newly issued load operation corresponds to a destination identifier of an existing data item, and if not, to initiate generation of the a data item for a gather load instruction associated with that destination identifier. This would have provided an advantage such as discussed by Thakker of “combining a "newer" load instruction with an "older" load instruction that has already passed through one or more pipeline stages may allow consumers of the newer load instruction to receive the appropriate data sooner.” (see para. [0023]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183